Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 25, 2018

                                       No. 04-18-00343-CV

                                         Richard SPEIRS,
                                            Appellant

                                                 v.

                         UNION PACIFIC RAILROAD COMPANY,
                                      Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2009CI17924
                         Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
        On July 2, 2018, we ordered Appellant Richard Speirs to show cause why this court has
jurisdiction in this appeal. Appellant filed a response, and Appellant’s son sent a letter in support
of his father.
       Having reevaluated the record, we conclude that we have jurisdiction in this appeal. We
do not determine whether Appellant’s bill of review was timely filed; that question may be
addressed with the merits of the appeal.
       We reinstate the appellate timetable.
       The clerk’s record has been filed. The court reporter from the 2013 trial advised the
court that the record from that proceeding is no longer available. Appellant’s docketing
statement does not indicate that a record was taken at the April 24, 2018 hearing. Therefore, the
appellate record appears to be complete.
        Appellant’s brief is due within THIRTY DAYS of the date of this order. We caution
Appellant that his brief must fully comply with the Texas Rules of Appellate Procedure. See,
e.g., TEX. R. APP. P. 9.4 (form), 38.1 (Appellant’s brief).



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court